815 F.2d 80
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Lawrence W. OLIVER, Defendant-Appellant.
Nos. 86-4136, 86-4160.
United States Court of Appeals, Sixth Circuit.
Feb. 25, 1987.

Before MERRITT, WELLFORD, and MILBURN, Circuit Judges.

ORDER

1
These causes come before the court upon the motions of the government to dismiss each of the consolidated appeals for the reason that the orders from which they are taken are non-appealable.  The appellant is under indictment for willful failure to file federal income tax returns in violation of 26 U.S.C. 7203.


2
Appeal No. 86-4136 seeks review of an order granting the government's motion for leave to file a motion in limine out of time.  Appeal No. 86-4160 seeks review of an order denying the defendant's motion to dismiss and judicial notice and demand, both of which were premised on the contention that the district court lacked subject matter jurisdiction over the case;  that order denied as well the defendant's request for a bill of particulars.


3
From our consideration of the unopposed motions to dismiss as well as our own review of the case, it is clear that the orders from which these appeals are taken are neither final within the meaning of 28 U.S.C. 1291, nor do they fall into any exception to the finality rule which would vest this court with jurisdiction to entertain the appeals.  We therefore find the motions to dismiss to be well taken, and it is


4
ORDERED that the consolidated appeals be, and they hereby are, dismissed for want of jurisdiction.